Exhibit 10(ww)


 
Summary of Compensation Arrangements for David G. DeCampli
 
Reference is made to the Current Report on Form 8-K filed by PPL Electric
Utilities Corporation (“PPL Electric”) on January 31, 2007 for general
information regarding the compensation arrangements of PPL Electric’s executive
officers, and to Exhibit 10(qq) filed herewith for the employment letter of
David G. DeCampli. Mr. DeCampli began serving as Senior Vice
President-Transmission and Distribution Engineering and Operations of PPL
Electric effective December 4, 2006. Pursuant to his employment letter, Mr.
DeCampli received a signing bonus of $450,000 of which $225,000 was paid in cash
following his employment date and $225,000 was provided in the form of
restricted stock units which will vest in three years. Mr. DeCampli’s base
salary and cash and equity incentive awards were approved by the Corporate
Leadership Council of PPL Corporation on February 12, 2007. His 2007 annual base
salary is $265,000, effective January 1, 2007, and he received an annual cash
incentive award of $117,000. Under PPL’s Incentive Compensation Plan for Key
Employees, Mr. DeCampli was granted long-term incentive equity awards as
follows:
 
Restricted Stock Units (Strategic Objective Results): 1,980 Units
 
Restricted Stock Units (Sustained Financial and Operational Results): 2,390
Units
 
Stock Options: 25,110 Shares
 
Under his employment letter, if Mr. DeCampli’s employment is terminated within
one year from his date of hire, he is entitled to receive a severance payment
equal to one year’s base salary, and he will continue to receive employee
health, dental and basic life insurance benefits for one year following his
termination. If his employment is terminated after one year from his date of
hire, he will receive a payment equal to his salary for a period of 52 weeks or
until he secures alternative employment, whichever occurs first. Mr. DeCampli
will be required to execute a form of release that is acceptable to PPL in order
to receive severance benefits. Mr. DeCampli is also entitled to protection in
case of a change in control of PPL. Under this arrangement, he is entitled to
two times annual salary and annual cash incentive. This arrangement also extends
his coverage under employee group life, disability, accident and health
insurance for two years and provides an additional two years of pension credit
when determining his PPL retirement benefit. Mr. DeCampli is also eligible to
participate in the Supplemental Executive Retirement Plan (“SERP”) which
provides officers with enhanced retirement benefits upon retirement after 10
years of service. Mr. DeCampli may also participate in the Officers’ Deferred
Compensation Plan (“ODCP”) which permits participants to defer compensation to
manage current income taxes as well as the Premium Exchange Program (“Exchange
Program”) which allows participants to exchange all or a portion of their annual
cash incentive for PPL Restricted Stock Units which are valued at a 40% premium.
The Exchange Program assists executives in accumulating PPL Stock in order to
comply with PPL’s Executive Equity Ownership Guideline Program. Under this
Program, Mr. DeCampli is required to hold the number of PPL shares equal in
amount to his base salary by the end of five years from his date of hire.
Information concerning PPL Electric’s change in control arrangements, SERP,
Exchange Program and other executive compensation information is provided in PPL
Electric’s most recent Information Statement for its Annual Meeting of
Shareowners filed on March 10, 2006 and on file with the SEC.
 